COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NOS. 02-13-00090-CR
                                  02-13-00091-CR



RICHARD L. MEADOR                                                  APPELLANT

                                       V.

THE STATE OF TEXAS                                                       STATE


                                    ----------

          FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      Appellant Richard L. Meador attempts to appeal from his convictions for

robbery by threats and evading arrest with a vehicle. Meador pleaded guilty to

both offenses pursuant to plea bargains, and in accordance with the plea

bargains, the trial court sentenced him to ten years’ and two years’ confinement,

respectively, and ordered that the sentences run concurrently. The trial court’s
      1
       See Tex. R. App. P. 47.4.
certification of his right to appeal in each case states that the case “is a plea-

bargain case, and the defendant has NO right of appeal.” See Tex. R. App. P.

25.2(a)(2).

      On March 8, 2013, we notified Meador that these appeals could be

dismissed based on the trial court’s certifications unless he or any party desiring

to continue the appeals filed a response on or before March 18, 2013, showing

grounds for continuing the appeals. See Tex. R. App. P. 25.2(d), 43.2(f). No

response was filed.

      In accordance with the trial court’s certifications, we therefore dismiss

these appeals. See Tex. R. App. P. 25.2(d), 43.2(f).


                                                   PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: May 16, 2013




                                        2